Citation Nr: 0528006	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-28 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for uterine leiomyoma, 
genital herpes, atypical squamous cell and chronic cervicitis 
prior to April 4, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
November 1990.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable rating for 
residuals of genital herpes, atypical squamous cells and 
chronic cervicitis, and status post laparoscopy.  The 
appellant filed a notice of disagreement in April 1996.  The 
RO issued a statement of the case in June 1996.  The 
appellant perfected her appeal in July 1996.  

Contained within the April 1996 notice of disagreement was a 
claim of entitlement to service connection for fibroid tumors 
(leiomyomas).  By a February 1997 rating decision, the RO 
granted service connection for uterine leiomyoma and assigned 
a temporary total convalescence rating for the period from 
April 30, 1996 through May 31, 1996, and a 30 percent rating 
for uterine leiomyoma effective from June 1, 1996.  A rating 
decision in October 2002 adjusted the beginning date of the 
convalescence rating to April 4, 1996, to match the date of 
surgery.

During the pendency of this appeal and by a July 1997 rating 
decision, the RO assigned a 20 percent rating for residuals, 
rotator cuff injury, left shoulder, effective from February 
21, 1997.  By VA letter in August 1997, the RO notified the 
veteran of the rating decision and the right to appeal.  In 
March 2000, the veteran requested a combined 50 percent 
rating for the service-connected gynecological and shoulder 
disabilities.  By VA letter in August 2000, the RO informed 
the appellant that her March 2000 statement, construed by the 
RO as an untimely notice of disagreement, would be accepted 
as a claim for an increased rating.  By rating decision in 
October 2002, the RO continued the 20 percent rating.  The 
appellant did not file a timely notice of disagreement to 
this rating decision.  Thus, the matter is not in appellate 
status.  

In that same October 2002 rating decision, service connection 
was granted for post surgical scar, status post laparoscopy, 
and assigned a 10 percent evaluation effective from April 4, 
1996.  The appellant did not express disagreement with the 
assigned rate or the assigned effective date. 

In a November 2002 letter, the appellant informed the RO that 
she accepts the current 30 percent rating for the service-
connected gynecological disabilities, assigned effective from 
June 1, 1996.  Thus, the Board finds that the appeal for 
entitlement to an evaluation in excess of 30 percent for 
uterine leiomyoma, genital herpes, atypical squamous cell and 
chronic cervicitis, effective from June 1, 1996, has been 
withdrawn, and is not for appellate consideration.  

This matter was the subject of a Board Remand in November 
2003.  The requested development has been completed to the 
extent possible.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The claim has returned for adjudication.  

On review of the evidence, the record reasonably raises the 
claim of entitlement to service connection for a small 
umbilical hernia.  See December 2000 VA examination.  As this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.  Brannon v. West, 
12 Vet. App. 32, 34 (1998).  

Of note, in February 1997, the veteran filed a notice of 
disagreement to the administrative denial of vocational 
rehabilitation benefits.  The Board observes that while a 
statement of the case was not issued, an August 1997 VA 
letter contained in the C-file demonstrates that the veteran 
was referred for placement in July 1997.  


FINDING OF FACT

Prior to April 4, 1996, the uterine leiomyoma, genital 
herpes, atypical squamous cell and chronic cervicitis 
disability was manifested by chronic abdominal/ pelvic pain, 
sometimes-heavy menses, and vulvar irritation requiring 
continuous treatment with pain medications and feminine 
hygiene products for the control of symptoms.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for uterine 
leiomyoma, genital herpes, atypical squamous cell and chronic 
cervicitis, prior to April 4, 1996, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.20, 4.21, 4.116, Diagnostic Codes 7610, 
7611, 7612, 7613, and 7628 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the February 1996 unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to the enactment of VCAA.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The February 2001 VCAA notice provided general guidance on 
substantiating a claim for increased ratings.  The letter was 
specific and listed the evidence already of record.  The 
notice letter informed the appellant about information and 
evidence VA would assist her in obtaining once she gave VA 
authority to do so by signing releases.  Further, the 
February 2001 VCAA notice requested the appellant to provide 
any evidence in her possession that pertained to her claims.  
Any deficiency in the February 2001 VCAA notice was corrected 
by the issuance of a May 2004 VCAA notice letter that was 
issue specific.  

The May 2004 VCAA notice letter apprised the appellant of the 
information and evidence needed to substantiate and complete 
his claim.  He was also informed of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA would attempt to obtain on his 
behalf.  VA also requested that the veteran provide VA any 
evidence in his possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the appellant after 
the initial adjudication in February 1996, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but also the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records and post service 
treatment records and examinations, VA and private.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The veteran gave testimony before a Hearing 
Officer at the local RO in July 1996 and April 1997.  The 
Board stresses that the November 2003 Remand development has 
been completed to the extent possible.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In review of the VA treatment records from the Seattle VA 
Medical Center, the records show that the veteran received a 
compensation and pension examination in February 1991.  The 
veteran was to have a gynecological examination performed by 
Dr. H. later that month.  There is no indication that the 
veteran was scheduled for such examination.  In fact, the 
rating decision dated in May 1991 shows that the date of the 
last VA examination was February 8, 1991, the general medical 
examination.  Further, the rating decision indicates that no 
future VA examinations were scheduled.  Last, the RO 
submitted all VA medical treatment records for the period 
from November 1990 to the present.  There is no evidence of a 
VA gynecological examination being conducted for compensation 
and pension purposes shortly before or after the February 
1991 general medical compensation and pension examination.  
Finally, a review of the service medical records does show 
that the veteran underwent a gynecological examination in 
September 1992 while in the Reserves.  

By VA letters in August 2000, February 2001, April 2003, and 
May 2004, the veteran was invited to submit additional 
evidence in support of her claims.  In response to the 
Board's April 2003 request for additional evidence, the 
veteran responded in May 2003 that she would obtain the 
records and forward them upon receipt.  The evidence shows 
that the veteran attended the University of Washington 
beginning in 1992.  Her first treatment at Hall Health 
Primary Care Center and with Dr. K.S. was in January 1993 and 
continued until July 1996.  The private medical records from 
Dr. K.S. are not in evidence.  However, the evidence of 
record reveals treatment records dated in April 1995 and 
April 1996, and statements from Dr. K.S. dated in January 
1997 and February 1998 which are sufficient for rating 
purposes.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Hence, VA's duty to assist the 
veteran in the development of her claim has been satisfied.  

Disability ratings: In general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating gynecological conditions and disorders of the breast.

The service-connected uterine leiomyoma, genital herpes, 
atypical squamous cell and chronic cervicitis are rated 
pursuant to Diagnostic Codes 7610 - 7615 which provide for 
disease or injury of the vulva (including vulvovaginitis) 
(7610), disease or injury of the vagina (7611), disease or 
injury of the cervix (7612), disease, injury, or adhesions of 
the uterus (7613), disease, injury, or adhesions of a 
fallopian tube, (including pelvic inflammatory disease (PID)) 
(7614), and, disease, injury, or adhesions of an ovary 
(7615), under the General Rating Formula for Disease, Injury 
or Adhesions of the Female Reproductive Organs (Diagnostic 
Codes 7610 through 7615).  38 C.F.R. § 4.116.  

Symptoms not controlled by continuous treatment warrant a 30 
percent rating.  Symptoms that require continuous treatment 
warrant a 10 percent rating.  Symptoms that do not require 
continuous treatment warrant a noncompensable rating.  38 
C.F.R. § 4.116 (2004).  For the period prior to April 4, 
1996, the veteran's service-connected gynecological 
disabilities have been rated noncompensably disabling.  

Under Diagnostic Code 7622 for displacement of the uterus, 
marked displacement and frequent or continuous menstrual 
disturbances, provides a maximum rating of 30 percent.  A 10 
percent rating is warranted for adhesions and irregular 
menstruation.  

Under Diagnostic Code 7628, for benign neoplasm of the 
gynecological system or breast, the disorder is rated as 
impairment in function of urinary or gynecological systems, 
or the skin.  

Endometriosis: Lesions involving bowel or bladder confirmed 
by laparoscopy, pelvic pain or heavy or irregular bleeding 
not controlled by treatment, and bowel or bladder symptoms 
rate 50 percent.  Pelvic pain or heavy or irregular bleeding 
not controlled by treatment rate 30 percent.  Pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control rate 10 percent.  Note: Diagnosis of 
endometriosis must be substantiated by laparoscopy.  38 
C.F.R. § 4.116, Diagnostic Code 7629 (2004).

Further, special monthly compensation is appropriate when a 
veteran, as the result of a service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  The uterus and cervix can be considered 
creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1).  In this instance, the veteran has sustained no 
anatomical loss of use of her creative organs.  


Procedural history

As noted in the introduction, this appeal is derived from a 
February 1996 rating decision that denied a compensable 
rating for genital herpes, atypical squamous cell, chronic 
cervicitis, and status post laparoscopy.  These gynecological 
disabilities had been rated as noncompensably disabling since 
the May 1991 rating decision.  By rating decision in February 
1997, the RO service-connected uterine leiomyoma and assigned 
a temporary total convalescence rating for the period from 
April 30, 1996 through May 31, 1996, and a 30 percent rate 
effective from June 1, 1996.  An October 2002 rating decision 
made the temporary total convalescence rating effective from 
April 4, 1996, to match the date of surgery.  As discussed 
earlier, the Rating Schedule does not provide for separate 
evaluations for these diseases of the gynecological system.  
Thus, by the July 2000 rating decision, uterine leiomyoma was 
rated together with genital herpes, atypical squamous cell 
and chronic cervicitis currently on appeal.  

In essence, the veteran asserts that her gynecological 
disabilities warrant a compensable rating prior to April 4, 
1996, because she treated herself several times each week 
with over-the-counter feminine products.  It is the veteran's 
belief that the fibroids existed in service and were not of a 
size to be detected.  

Analysis

The Board has reviewed the extensive medical evidence in this 
case, to include service medical records, and VA records from 
May 1991 to January 2005.  Private records dated from January 
1993 to February 1998 have also been reviewed.  It is clear 
from the record that the veteran suffers from a number of 
medical disorders involving her gynecological system.  

Considering Diagnostic Code 7610 for disease or injury of the 
vulva, (including vulvovaginitis), the Board observes that 
the veteran has consistently complained of dryness, chaffing, 
itching, burning, and scaling of the vulva whether it was due 
to wearing panty liners on a regular basis or herpes simplex 
lesions.  She testified in July 1996 and April 1997 that this 
was a daily and ongoing condition, and required continuous 
treatment.  Even considering the VA examiner's opinion in 
August 1996 that it was unlikely that the herpes was causing 
her persistent pruritis and discomfort, the Board accepts as 
probative and persuasive his comment that the flares of 
herpes cause a worsening of her symptoms.  The Board notes 
that the VA physician is competent to render a medical 
opinion as to the etiology and severity of the veteran's 
vulvar irritation.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1992).  He had access to, and reviewed the claims file, 
and provided a basis for his opinion, all factors the Court 
has found important in assessing the weight and credibility 
of medical opinions.  Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  

The Board emphasizes that the veteran has had only one 
documented herpes simplex virus outbreak since separating 
from service which occurred in 1993.  The veteran is not on 
suppressive Acyclovir therapy, as her flares do not occur 
frequent enough nor are they debilitating enough as 
documented by VA examiner in August 1996.  The Board now 
turns to the May 1997 private gynecological examination that 
reports the herpes simplex does not affect her activities.  
Notwithstanding those comments and the fact that she has had 
only one herpes simplex virus outbreak, the Board takes note 
of the veteran's testimony in April 1997 that the vulva was 
sometimes like a third degree burn.  Transcript at page 9.  
The Board also acknowledges that she continuously administers 
moisturizing treatment to prevent such conditions from 
recurring.  In view of the above, a 10 percent evaluation is 
warranted under Diagnostic Code 7610 for symptoms that 
require continuous treatment.  

Next, Diagnostic Code 7611 for disease or injury of the 
vagina is applicable to this case also.  The veteran 
manifested a herpes simplex outbreak in 1993 characterized by 
sores in the vagina.  At the same time, she also had a 
bacterial vaginitis with odor and abnormal discharge.  The 
Board observes that this was the only documented instance of 
infection or lesions prior to April 4, 1996.  Thus, a 10 
percent evaluation is not warranted under this Diagnostic 
Code for symptoms that require continuous treatment prior to 
April 4, 1996.  

Diagnostic Code 7612 for disease or injury of the cervix is 
potentially applicable to this case, but does not warrant a 
higher evaluation.  In this case, the evidence shows that the 
veteran had an abnormal pap smear in 1988 while in service 
followed by colposcopy and endocervical curettage that showed 
chronic cervicitis.  The evidence of record demonstrates that 
the pap smears were Class I with normal cytology in September 
1992, June 1993, June 1994, and April 1995.  The veteran 
reported that the April 1996 pap smear was normal.  In June 
1994 and April 1995, the cervix was not ectopic, not friable, 
or mucopurulent.  There was no cervical motion tenderness.  
In August 1996, there was scant, discharge on the cervix, 
without friability.  The VA examiner in August 1996 opined 
that the veteran might have chronic cervicitis.  He was 
uncertain as to whether it was an idiopathic condition or 
related to herpes simplex, as the cervicitis was not always 
related to an external herpes outbreak.  Notwithstanding his 
opinion, the examiner recommended that the veteran have a 
yearly pap smear.  In this instance, a yearly pap smear is 
not "continuous treatment" as contemplated by the Rating 
Schedule under Diagnostic Code 7612.  Thus, a 10 percent 
evaluation is not warranted under Diagnostic Code 7612, as an 
annual pap smear cannot be considered continuous treatment.  

The evidence of record has not demonstrated any disease, 
injury, or adhesions of the fallopian tube, (including pelvic 
inflammatory disease (PID)) to warrant an increased rating 
under Diagnostic Code 7614.  At most, the evidence prior to 
April 4, 1996, demonstrates pelvic pain that has been 
attributed to fibroids, not pelvic inflammatory disease.  In 
addition, the evidence of record fails to warrant a higher 
rating on the basis of disease, injury, or adhesions of the 
ovary under Diagnostic Code 7615 because evidence and 
treatment related to the enlarged or cystic ovaries was not 
noted until after June 1, 1996.  

A service medical record dated in August 1989 reflects that 
endometriosis was considered as a source of the veteran's 
chronic pelvic pain.  Diagnostic laparoscopy in 1989 did not 
confirm this theory.  In April 2000 and November 2000, VA 
physicians discussed endometriosis in their assessments of 
the veteran's pain and symptoms.  However, the diagnosis of 
endometriosis has not been substantiated by laparoscopic 
findings.  Moreover, the examiner in April 2000 noted that 
endometriosis would seem unlikely in view of the history that 
the pain does not continue through her menses.  Thus, 
Diagnostic Code 7629 for endometriosis does not provide a 
basis for a compensable evaluation as the veteran's pelvic 
pain that requires continuous treatment for control has not 
been shown by diagnostic tests (laparoscopy) to be caused by 
endometriosis.  

Diagnostic Code 7613 for disease, injury, or adhesions of the 
uterus is potentially more applicable in view of the November 
2000 VA clinic assessments that included chronic pelvic pain 
"?" etiology- possibilities include fibroids, adhesions, 
endometriosis, idiopathic -- significant improvement with 
GnRH agonists in the past.  Evidence shows that her enlarged 
uterus due to fibroids may be contributing to pain and 
menorrhagia that was noted in April 1995 by Dr. K.S.  A 
similar assessment was provided in a January 2005 VA clinic 
record.  The impressions were uterine fibroids documented by 
ultrasound, and chronic right sided pelvic and abdominal pain 
secondary to adhesions.  The evidence shows that the 
adhesions were noted during diagnostic laparoscopy.  The VA 
physician opined that the adhesions were most likely related 
to pyloric stenosis surgery at age 2.  Indeed, the Board also 
notes that the private treatment records show the uterus was 
non-tender from January 1993 through April 1995.  The adnexae 
was non-tender in 1993.  The Board also observes that the 
evidence shows the veteran complained of pain with periods.  
The veteran testified in July 1996 that she has severe 
menstrual cramps and since December 1995, she had had 
"real" heavy bleeding.  Transcript at 3.  Her menses in 
April 1995 was documented as being three to four days in 
duration.  After the surgical myomectomy in April 1996, her 
menses were documented as being five to seven days in 
duration.  The veteran's complaints of pelvic pain/ abdominal 
pain have been consistently treated with Naprosyn, Motrin, 
and Tylenol.  

Private ultrasounds performed in April 1995 and December 1995 
showed multiple uterine fibroids.  Indeed, the evidence does 
show that fibroids may be the source of the veteran's chronic 
pelvic pain.  Specifically, Dr. K.S.'s diagnostic impression 
in April 1995 was mild symptomatology secondary to fibroids 
after examining the veteran for increased left lower quadrant 
pain that increased somewhat with menses.  

The Board notes that Dr. K.S., the private gynecologist, is 
competent to render a medical opinion as to the severity of 
the veteran's uterine leiomyoma.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1992).  The Board considers his private 
medical opinion most persuasive in view of the fact that on 
April 4, 1996, the veteran underwent multiple myomectomies 
with temporary improvement in her symptomatic pain as 
documented by the August 1996 VA examination.  Moreover, he 
had access to, and reviewed the claims file, and provided a 
basis for his opinion, all factors the Court have found 
important in assessing the weight and credibility of medical 
opinions.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  It 
is interesting to note that prior to the April 1996 
gynecological surgery, the veteran received three months of 
hormone therapy (Depo-Lupron) to reduce the size of the 
fibroid tumors.  An April 1996 University of Washington 
Medical Center record signed by Dr. K.S. shows that the 
uterus was 20-week in size at the time of surgery.  Even 
considering the August 1996 VA examiner's notation that 
several tests during active military duty suggested the 
presence of an unenlarged uterus, he, too, opined that it was 
probable that the fibroids were present during the time of 
her active military duty.  Based on the foregoing, the Board 
finds the January 1997 private opinion to be credible.  The 
Board notes that it may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Last, the evidence of record has not demonstrated marked 
displacement and frequent or continuous menstrual 
disturbances to warrant a higher rating under Diagnostic Code 
7622, prior to April 4, 1996.  38 C.F.R. § 4.116.  

In view of the foregoing, the Board finds that for the period 
prior to April 4, 1996, as supported by the evidence of 
record, the veteran's uterine leiomyoma, genital herpes, 
atypical squamous cell, and chronic cervicitis warrant a 10 
percent rating, and no more, for symptoms of chronic 
abdominal/ pelvic pain, heavy menses, and daily and ongoing 
vulvar irritation requiring continuous treatment with pain 
medications and feminine hygiene products.  The evidence does 
not demonstrate that the symptoms are not controlled by 
continuous treatment.  

At no point does the record present evidence sufficient to 
invoke the procedures for the assignment of any higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
gynecological disabilities are not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the 10 percent rating assigned herein) when 
all the evidence of record is considered for the period in 
question.  There also is no objective evidence that the 
disability warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

A 10 percent rating for uterine leiomyoma, genital herpes, 
atypical squamous cell and chronic cervicitis, prior to April 
4, 1996, is granted, subject to the laws and regulations that 
govern the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


